900 F.2d 251Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joyce H. GIBSON, Plaintiff-Appellant,v.Thomas E. MOORE;  Wanna Mae Moore, individually, jointly,and/or severally, and/or d/b/a Moore Apartments (leasedthrough the Chatham County Housing Authority under HUD'sSection 8 Moderate Rehabilitation Program), Defendants-Appellees.
No. 89-1595.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1990.Decided March 12, 1990.Rehearing and Rehearing In Banc Denied April 11, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  Hiram H. Ward, Senior District Judge.  (C/A No. 89-459-D-C).
Joyce H. Gibson, appellant pro se.
William Lindsay Osteen, Sr., Osteen & Adams, for appellees.
M.D.N.C.
AFFIRMED.
Before DONALD RUSSELL and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Joyce H. Gibson appeals from the district court's order dismissing her complaint for lack of jurisdiction and imposing sanctions under Fed.R.Civ.P. 11.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  The complaint presented no facts on which jurisdiction could be based.  Gibson was aware of this shortcoming because the same allegations were made against the same defendants in her previous case which was also dismissed for lack of jurisdiction.  See Gibson v. Moore, C/A No. 88-905-D (M.D.N.C. Feb. 13, 1989), aff'd, No. 89-1426 (4th Cir.  July 24, 1989) (unpublished).  Accordingly, we affirm on the reasoning of the district court.  Gibson v. Moore, C/A No. 89-459-D-C (M.D.N.C. Nov. 30, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED